DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5 and 18-19 are cancelled.
Claims 1-4, 6-17 and 20-21 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/11/2021, with respect to claims 1 and 7 have been fully considered and are persuasive in view of the new amendments to the claims.  The rejections of claims 1 and 7 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-17 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently Kim et al (US PUB 20080035811 discloses a speaker support apparatus comprising: a display mount interface to align with a lateral side bezel edge of a display, a beam coupled to the display mount interface.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: wherein the display mount interface includes an alignment feature corresponding to a feature on a bottom bezel edge of the display; the beam being nonparallel with respect to the lateral side bezel edge; and a shelf coupled to the display mount interface via the beam, wherein the shelf includes a cantilever with a contour defining a first detent to couple to a speaker mount interface using a first fastener.

Claims 2-4 are allowed based on their respective dependency from claim 1.

Claim 7 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 7 as currently amended. For example, the closest prior art of record, Kim et al (US PUB 20080035811 discloses an audio system comprising: a speaker having a housing; a first display mount interface to directly contact to a first lateral side bezel edge of a display; a second display mount interface to directly contact to a second lateral side bezel edge of the display.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 7: a first beam coupled to the first display mount interface at a first oblique angle with respect to a bottom bezel edge of the display; a second beam coupled to the second display mount interface at a second oblique angle with respect to the bottom bezel edge of the display; a first speaker mount interface to directly fasten the first beam to the housing of the speaker; and a second speaker mount interface to directly fasten the second beam to the housing of the speaker, wherein a bottom face of the speaker includes an indent corresponding to a detent of a shelf extending from any of the first beam and the second beam to align the speaker centered on the shelf.

Claims 8-9 are allowed based on their respective dependency from claim 7.
Claim 10 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 10 as currently amended. For example, the closest prior art of record, Kim et al (US PUB 20080035811 discloses a display system comprising: a screen; a bezel coupled to an edge of the screen, the bezel to house a support mount interface; a display mount interface to align with a lateral side bezel edge on a first portion of a display.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 10: the left display mount interface including a structure parallel to a bottom bezel edge and fastenable to the bottom bezel edge such that the display mount interface is supported by the display system via the bottom bezel edge; a right display mount interface to align with a right lateral side bezel edge on a second portion of the display, the right display mount interface including a structure parallel to the bottom bezel edge and fastenable to the bottom bezel edge such that the display mount interface is supported by the display system via the bottom bezel edge; a left shelf coupled to the left display mount interface via a first beam; and a right shelf coupled to the right display mount interface via a second beam.

Claims 11-15 are allowed based on their respective dependency from claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.